Citation Nr: 1434678	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for lichen planus.  

2. Entitlement to service connection for bilateral hearing loss.  

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active military service from September 1968 to September 1971, to include service in the Republic of Vietnam (hereinafter "Vietnam") from April 1969 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript from that hearing is associated with the claims file.  

In September 2013 and April 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical opinions from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with copies of the VHA opinions, and copies have been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to the file in Virtual VA in September 2012.  A supplemental statement of the case (SSOC) was issued in September 2012.  

The claims of service connection for lichen planus and bilateral hearing loss are REMANDED to the Appeals Management Center (AMC).


FINDING OF FACT

Tinnitus began in service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet.App. 1 (1999); 38 C.F.R. § 3.303(a).  
 
Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a statement received in January 2007, the Veteran filed a claim for entitlement to service connection for tinnitus, which he believed was due to in-service noise exposure related to artillery and motor rounds.  (His combat service has been verified. )

The Veteran claims that he has tinnitus as a result of active service.  Given his military occupational specialty and combat service, noise exposure is conceded.

A review of the Veteran's service treatment records discloses no complaints of tinnitus. The first element of service connection is competent evidence of a current disability.  The evidence of record includes diagnoses of tinnitus. See, e.g., November 2007 VA examination report.  As such, this element is satisfied.  

 The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted, exposure to excessive noise in service is conceded as consistent with the circumstances of his service.  The Veteran also reports that he experienced tinnitus in service.  38 U.S.C.A. § 1154(a).  

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.  

Although the Veteran's available service treatment records are negative for any complaints or diagnoses of tinnitus, the Veteran has indicated that he suffered from a ringing in his ears since his period of active duty service.  Although his Report of Medical Examination at separation indicated that his ears were within normal limits, the Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing ringing in his ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). To this extent, the Board finds that the Veteran is competent to report that he has experienced tinnitus since service.  Moreover, there is no reason to doubt his credibility.  

The Board recognizes that the VA opinions of record indicate that tinnitus is less likely than not related to the conceded noise exposure.  Notwithstanding, the Veteran has related a competent history of tinnitus in and since service and the Board finds no reason to doubt his credibility.  Thus, the evidence is at least in equipoise and the claim is therefore granted.  Gilbert, supra.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Bilateral Hearing Loss

The Veteran underwent a VA examination in November 2007 to assess the nature and etiology of any bilateral hearing loss.  The Board finds that the examiner's opinion did not sufficiently address the Veteran's noise exposure during active service or his allegations of continuity of symptomatology after service separation.  The examiner opined that the Veteran's hearing loss was less likely than not related to service because of normal hearing at service separation.  

On remand, the Veteran should be afforded a new VA audiological examination.  After reviewing the claims file, obtaining a history from the Veteran as to the onset of his hearing loss, and examining him, the examiner should provide an opinion as to whether the Veteran's hearing loss is at least as likely as not related to hazardous noise exposure from service or whether such a relationship is unlikely.  The examiner should note that the Court has held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the medical evidence supports such a relationship.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Lichen Planus

After the VHA opinion was obtained to determine the etiology of any lichen planus, the Veteran submitted a "Medical Opinion Response Form," a VA treatment record and a statement in support of his claim in December 2013, and indicated that he wants the Agency of Original Jurisdiction (AOJ) to review the new evidence.  He indicated that he did not want to waive RO jurisdiction.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA audiological examination to assess the nature and likely etiology of his hearing loss. 

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's hearing loss is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In this regard, the examiner should obtain a history from the Veteran as to the onset of his hearing loss.  Exposure to acoustic trauma must be conceded.  The examiner should note that the Court has held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the medical evidence supports such a relationship.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.  

2.  After conducting any additional indicated development, the AOJ must readjudicate the remaining matters of service connection for bilateral hearing loss and lichen planus with consideration of the additional evidence received since the most recent SSOC.  If the benefits sought are not fully granted, an SSOC should be issued.  Thereafter, the case should be returned to the Board, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


